Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy Oyer on May 5, 2021.
The application has been amended as follows:
Claim 1 is cancelled as follows:
1.	(Cancelled).

Claims 2, 3, 4, 5, and 6 are amended as follows:
2.	(Currently Amended) The article of claim [[1]] 7, wherein at least some of the intermolecular bonding groups do not comprise a moiety that is the same as a pendant group or precursor thereof in the polymers 

3.	(Currently Amended)  The article of claim [[1]] 7, wherein the at least one intermolecular bonding group is associated with the second terminal end via a covalent bond.

7, wherein the at least one intermolecular bonding group is indirectly associated with the second terminal end.

5.	(Currently Amended) The article of claim [[1]] 7, wherein the at least one intermolecular bonding group is directly associated with the second terminal end.

6.	(Currently Amended) The article of claim [[1]] 7, wherein the particle is associated with the first terminal end via a covalent bond.

Claims 9, 10, 11, 12, 13, and 14 are amended as follows:
9.	(Currently Amended) The article of claim [[1]] 7, wherein at least some of the intermolecular bonding groups are polar and at least some of the polymers are non-polar.

10.	(Currently Amended)  The article of claim [[1]] 7, wherein at least some of the intermolecular bonding groups are non-polar and at least some of the polymers are polar.  

11.	(Currently Amended) The article of claim [[1]] 7, wherein a number-average molecular weight of the polymers is greater than or equal to about 1,000 g/mol.

12.	(Currently Amended) The article of claim [[1]] 7, wherein a number-average molecular weight of the polymers is less than or equal to about 250,000 g/mol.

7, wherein a cross-sectional dimension of the particle is less than or equal to about 1 micron.

14.	(Currently Amended) The article of claim [[1]] 7, wherein the second terminal end is oriented away from the particle.

Claim16 is amended as follows:
16.	(Currently Amended) The article of claim [[1]] 7, wherein the article further comprises non-bonding polymers, wherein each non-bonding polymer is not associated with any intermolecular bonding group.

Claim 18 is amended as follows:
18.	(Currently Amended)  The article of claim [[1]]7, wherein the intermolecular bonding groups comprise a non-polar moiety.

Claim 19 is cancelled as follows:
19.	(Cancelled).

Claim 20 is amended as follows:
20.	(Currently Amended)  The article of claim [[1]] 7, wherein the at least one intermolecular bonding group is associated with the polymers only at the second terminal end.

Claim 22 is amended as follows:
7, wherein the at least some of the polymers do not comprise a nucleotide.

Claims 23-38 are cancelled as follows:
23-38.	(Cancelled). 

**It is further noted that the above Examiner’s Amendment is also reflected in the supplemental amendment filed by applicants on 05/05/2021.

3.	These claims are renumbered as follows:
Claim 7 becomes Claim 1.
Claim 2 remains Claim 2, which depends on Claim 1; reads as “The article of claim 1”. 
Claim 3 remains Claim 3, which depends on Claim 1; reads as “The article of claim 1”.
Claim 4 remains Claim 4, which depends on Claim 1; reads as “The article of claim 1”.
Claim 5 remains Claim 5, which depends on Claim 1; reads as “The article of claim 1”.
Claim 6 remains Claim 6, which depends on Claim 1; reads as “The article of claim 1”.
Claim 8 becomes Claim 7.
Claim 9 becomes Claim 8, which depends on Claim 1; reads as “The article of claim 1”.
Claim 10 becomes Claim 9, which depends on Claim 1; reads as “The article of claim 1”.
Claim 11 becomes Claim 10, which depends on Claim 1; reads as “The article of claim 1”.
Claim 12 becomes Claim 11, which depends on Claim 1; reads as “The article of claim 1”.
Claim 13 becomes Claim 12, which depends on Claim 1; reads as “The article of claim 1”.
Claim 14 becomes Claim 13, which depends on Claim 1; reads as “The article of claim 1”.

Claim 16 becomes Claim 15, which depends on Claim 1; reads as “The article of claim 1”.
Claim 17 becomes Claim 16. 
Claim 18 becomes Claim 17, which depends on Claim 1; reads as “The article of claim 1”.
Claim 20 becomes Claim 18, which depends on Claim 1; reads as “The article of claim 1”.
Claim 21 become Claim 19.
Claim 22 becomes Claim 20, which depends on Claim 1; reads as “The article of claim 1”.

Reasons for Allowance	
4.	The claim objection set forth in Paragraph 4 of the earlier Office action mailed 11/18/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 16 and 17 to correct their informalities.
	See Claim Amendment dated 02/18/2021.
	See also Page 9 of Applicants’ Remarks filed 02/18/2021. 
5.	The present claims are allowable over the prior art references of record, namely RAMADAS (WO 2014/178798; utilizing US 2016/008875611 as its Equivalent)2, Morita et al. (US 6,291,021), and Zoromski et al. (US 8,008,395).
6.	As indicated in Paragraph 7 of the earlier Office action mailed 11/18/2020, Claims  7-8, 15, 17, and 21 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In response to this objection, the applicants amended Claims 7-8, 1 5, 
	Specifically, RAMADAS discloses an encapsulation barrier stack for encapsulating a moisture and/or oxygen sensitive article (Paragraphs [0017]-[0023] and [0103]), comprising a multilayer film applied on a substrate, including a sealing layer prepared from dendrimer/polymer composites (Paragraphs [0047], [0050], [0095], and [0132]), comprising dendrimers which are polymeric macromolecules (Paragraphs [0070]-[0076]), corresponding to the claimed polymers, and others formed from amino acids, nucleotides, or nucleotide building blocks and linking of the dendrimer molecules may be obtained through covalent or non-covalent binding, e.g., ionic or dipole-dipole interactions (which according to Page 30, lines 4-Page 33, line 30, of the present Specification corresponds to the claimed intermolecular bonding groups) (Paragraphs [0065]-[0066], [0076] and [0086]-[0090]); nanoparticles (Paragraphs [0106]-[0116]).  RAMADAS also discloses that the dendrimers have different terminal groups, including a first terminal end associated with the nanoparticle, a second terminal end associated with at least one intermolecular bonding group, and one or more repeat units, wherein at least some of the intermolecular bonding groups do not comprise a moiety that is the same as a repeat unit or precursor thereof in the polymers (Paragraphs [0071], [0080]-[0090] and [0099]).
	Nevertheless, RAMADAS fail to mention the grafting density of the polymers on the particle being less than or equal to about 1.0 polymer/nm2 or less than or equal to about 0.15 polymer/nm2, the bond strength between the at least one intermolecular bonding group and at least a portion of the polymer being less than or equal to about 15 kJ/mol, addition of a substrate 
	Morita et al. do not remedy the deficiencies of RAMADAS.  Morita et al. only disclose the use of dendrimers having a number-average molecular weight of 3,000-2,000,000 g/mol in an article different from RAMADAS’s article (Col. 1, lines 20-25, Col. 10, lines 60-65, and Col. 13, lines 15-44 of Morita et al.).  Morita al., like RAMADAS, do not mention the grafting density of the polymers on the particle being less than or equal to about 1.0 polymer/nm2 or less than or equal to about 0.15 polymer/nm2, the bond strength between the at least one intermolecular bonding group and at least a portion of the polymer being less than or equal to about 15 kJ/mol, addition of a substrate where at least a portion of the intermolecular bonding groups are associated with a surface of the substrate with a bond strength of greater than 15 kJ/mol, or a molecular weight of the intermolecular bonding groups is less than the molecular weight of the polymers, as required by the claims of the present application.
	Additionally, as mentioned in Paragraph 8 of the earlier Office action mailed 11/18/2020 and repeated here, Zoromski et al. only disclose an article prepared from a composition comprising a thermoplastic polymer and a particulate material, corresponding to the claimed particle, bonded through weak hydrogen or Van der Waals bonding (Col. 2, lines 5-15, Col. 3, line 55-Col. 4, line 15, and see also Claim 10 of Zoromski et al.).  However, Zoromski et al. fail to disclose or suggest polymers comprising a first terminal end associated with the particulate material (or particle), a second terminal end associated with at least one intermolecular bonding group, and one or more repeat units, wherein at least some of the intermolecular bonding groups 
	It follows that none of these cited references individually or in combination teaches or would have suggested the claimed particular articles. 
Accordingly, claims 2-18 and 20-22 are deemed allowable over the prior art references of record.

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 05/20/2019. 
        2 It is noted that RAMADAS (WO 2014/178798) is used for date purposes only, and all paragraph numbers cited herein refer to its equivalent, namely US 2016/0088756.